Citation Nr: 1131855	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-51 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied entitlement to service connection for traumatic arthritis of the right ankle.

In December 2010, the Veteran, along with his spouse, testified at a video conference hearing at the RO before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims file.  

In May 2011, the Board determined that an outside expert medical opinion was necessary to decide the medical question in this case, and as such, the undersigned Acting Veterans Law Judge requested such an opinion.  A VA orthopedic specialist provided a response in July 2011.  A copy of that opinion is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show that he had a pre-existing right ankle injury.

2.  The Veteran's pre-existing right ankle disability was, at least as likely as not, permanently aggravated during active service, beyond the natural progression of the disability, resulting in traumatic arthritis of the right ankle.  





CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of soundness at entry into service.  38 U.S.C.A. § 1111 (West 2002).

2.  A pre-existing right ankle injury was aggravated during service; the criteria for entitlement to service connection for traumatic arthritis of the right ankle have been met.  38  U.S.C.A. §§ 101, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The grant of service connection for traumatic arthritis of the right ankle constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim pursuant to 38 U.S.C.A. § 5103, 5103(a) and 38 C.F.R. § 3.159 is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for traumatic arthritis of the right ankle.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service; or, where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by service.  In other words, if the defect, infirmity or disorder is noted at the time of the examination, acceptance and enrollment, the Veteran is not presumed sound at entry and there is no presumption to rebut.  If, however, this is not shown at entry, then the presumption attaches, and there must be clear and unmistakable evidence that the disability pre-existed service and that it did not undergo any aggravation in service to rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

In this case, an August 1966 entrance examination noted the Veteran's history of right ankle surgery for torn ligaments in April 1965, prior to his enlistment in the Air Force.  Thus, the Veteran's pre-existing right ankle disorder was clearly denoted prior to service and the presumption of soundness does not attach.  The Veteran was found fit for duty and qualified for enlistment in the service.  

The STRs further reflect that during service in January 1967 the Veteran fell and re-injured his right ankle.  In February 1967, the Veteran complained of pain and swelling.  He was seen by an orthopedist in March 1967, and was placed on light duty for two weeks.  

The clinical evidence establishes that, following his 1970 separation from service, the Veteran was treated for right ankle arthritis beginning in April 2003.  Records show complaints of pain and swelling since that time, with significant osteochondritis dessicans of the medial corner of the talus, of moderate size, well seen on x-ray.  These records show that the Veteran had near-continuous considerable pain and discomfort associated with the right ankle from 2003 up until he finally underwent a second surgery on his right ankle in November 2007 to remove hardware.  He was then diagnosed with status post ankle fusion, right.  

In January 2009, the Veteran's private doctor, C.T., III, M.D., opined that the multiple complaints of pain and swelling after the January 1967 fall during service was an aggravation of the initial pre-existing injury, particularly given that the Veteran related to him that marching and other service duties aggravated his ankle problems and medical records document an injury in service.  

In September 2010, another private physician, R.B., M.D., opined that the January 1967 ankle sprain injury aggravated the Veteran's pre-existing asymptomatic right ankle disorder beyond the natural progression of the disorder.  Further, Dr. B. opined that the extensive marching and other rigorous physical requirements of the military worsened the condition of the underlying surgically repaired ankle beyond normal progression, which caused the condition of osteochondritis dessicans and traumatic arthritis to develop over the years.  

Dr. R.B. noted that he reviewed the Veteran's enlistment and medical service records, as well as his performance reports which outlined his physical duties while in the service.  Dr. R.B. specifically noted that the enlistment records reflected that the Veteran had sufficiently healed from his initial surgery of 1965 and was inducted into service in late 1966, but his complaints did not begin until he fell and re-injured the ankle in 1967.  Dr. R.B. further noted that there were at least three periods of restricted duty of no marching or standing between 1967 and 1969, and that service records confirmed that heavy physical military activities preceded the worsening of the condition on each of those occasions.  

Dr. R.B. further noted that the Veteran reported continuity of symptomatology following discharge from service, referring to the Veteran's statements in the record where he reportedly treated his swollen ankle with ice, pain medication and rest following heavy physical activity.  This continuity of symptoms was followed by multiple surgeries and ankle fusion.  Dr. R.B. emphasized that the development of traumatic arthritis and osteochondritis dessicans were more likely than not a service-connected disability as his ankle complaints of pain and swelling and periods of limited physical activity began only after the January 1967 fall in the barracks shower room and had continued to the present time.  

At his video conference hearing before the undersigned in December 2010, the Veteran testified that he was initially found unfit for duty because of his previous ankle surgery in 1965, but about one month later, he received a call requesting that he go back to his ankle surgeon to get cleared for service.  His ankle surgeon gave him a report clearing him for service, and he was subsequently accepted into service.  The Veteran testified that this is evident on his enlistment examination where the initial "L4" (unfit for duty) was scratched out and changed to an "L1" (fit for duty).  

In July 2011, D.W., M.D., a VA orthopedic specialist reviewed the Veteran's entire claims file and provided the following opinion:  

It is my opinion after reviewing these medical records that [the] Veteran's right ankle condition which pre-existed at the 1966 entrance into the service was chronically and permanently aggravated beyond the expected natural progression as a result of his active military duty service.  This is based on the fact that he had an incident in January 1967 and required treatment with profiling.  I have personally reviewed the Veteran's lay statements and his testimony as well as his wife's statements.  It is not unusual for degenerative conditions which are aggravated to take many years if not decades to manifest with significant disability.  That's exactly what happened in this gentleman.  He was able to matriculate into the Air Force and go through basic training and it was after his basic training when he reinjured his ankle that caused him to have treatment for this period.

In sum, the probative evidence in this case consists of the Veteran's STRs, two competent private medical opinions, a competent VA expert medical opinion, and the competent and credible statements of the Veteran and his spouse.  

The STRs show a pre-existing ankle surgery in 1965, and also indicate that the Veteran was initially found unfit for service until he was subsequently cleared for duty by his private ankle surgeon.  

The two private medical opinions weigh in favor of the Veteran's claim, finding that the Veteran's pre-existing ankle injury was aggravated during service as a result of the 1967 fall, and subsequent rigorous weight bearing activities.  These physicians noted that the STRs documented the in-service injury along with at least three separate instances of light duty declarations between 1967 and 1969.

The Veteran and his spouse testified to his continuing symptoms of right ankle pain since service.  Although the Veteran may not necessarily be competent to provide a nexus opinion as to whether his in-service injury in 1967 caused his current traumatic arthritis of the right ankle, as he does not possess the requisite medical expertise to answer this type of complex medical question, he is nonetheless competent to report symptoms of ankle pain since the time of the accident in 1967.  In this regard, there is absolutely no reason to doubt the Veteran's credibility with respect to his statements of continuity of symptoms of right ankle pain since service.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id. at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

Importantly, the Veteran did not report pain and continuity of symptoms between the surgery in 1965 and his re-injury in 1967, but did report continuity of symptoms since the in-service injury in 1967.  This is competent and credible probative evidence that supports the claim.  

The most probative evidence in this case, however, comes from the VA orthopedic specialist's opinion of July 2011.  Dr. D. W. reviewed the entire record, and opined that the Veteran's pre-existing right ankle disorder was aggravated beyond the natural progression of the disease.  This physician, as an orthopedist, is highly qualified to provide such an opinion, and he provided a complete rationale based on sound medical principles.  Dr. D.W. noted that traumatic arthritis often does not manifest until years after an injury, and also opined that the scenario presented by this Veteran, both pre-service, and during service, along with his continuity of symptoms after service, provided enough evidence to warrant his opinion.  

After carefully reviewing all the evidence on file, there is no adequate basis to reject the competent medical evidence of record that is favorable to the Veteran's claim, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is no indication that the private physicians or the VA orthopedic specialist were not fully aware of the Veteran's past medical history or that any relevant fact was misstated.  Moreover, it is significant that there is absolutely no contradicting competent medical evidence of record.  As such, the positive opinions are found to be highly probative.

Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent medical evidence of record demonstrating in-service aggravation of a pre-existing right ankle injury, and a nexus between the Veteran's in-service ankle injury and his current traumatic arthritis of the right ankle, and the lack of persuasive and competent medical evidence to the contrary, all doubt is resolved in the Veteran's favor in finding that the evidence supports the establishment of service connection.

In light of the discussion above, while the evidence is not unequivocal, it nonetheless weighs in favor of the Veteran's claim.  As such, entitlement to service-connection for traumatic arthritis of the right ankle is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for traumatic arthritis of the right ankle is granted.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


